Citation Nr: 0906303	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
PTSD and for a TDIU rating.

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  However, PTSD is not 
classified as a psychosis, and service connection for PTSD 
accordingly may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran served on active duty from November 1971 to 
August 1991.  His service included a temporary duty 
assignment to Thailand in the fall of 1973.  During that 
period the Veteran served as a navigator for air-to-air 
refueling of combat planes.  He claims that his service 
during that period exposed him to combat and non-combat 
stressors that support a PTSD diagnosis.  

The Veteran's service personnel records reveal that he 
received awards and medals consistent with service in support 
of the Vietnam and Persian Gulf Wars.  However, those awards 
are not indicative of participation in combat.  Thus, his 
reported PTSD stressors must be verified in order for service 
connection for PTSD to be warranted.  The Veteran's service 
medical records are negative for evidence of any chronic 
psychiatric disability during service.  His psychiatric 
evaluation at separation from service was normal.  

Post-service treatment records show that the Veteran was 
initially diagnosed with PTSD in November 2002.  At that 
time, the Veteran reported in-service PTSD stressors 
involving the stresses of flying over combat zones in the 
Vietnam War, being involved in an airplane crash in Cambodia 
as a result of which he lost consciousness and several other 
crew members were killed, being afraid of being captured by 
the enemy while stationed in Thailand, and observing the 
atrocities of war.  He was diagnosed with PTSD in accordance 
with DSM-IV.  Subsequent records show that the Veteran 
consistently reported a stressor involving an incident in 
which he was held by Thai military personnel, in addition to 
the stresses of flying in the combat zone.  These records 
also show that he has continued to receive regular treatment 
for PTSD.

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

In support of his claim, the Veteran submitted an undated 
statement written by a fellow serviceman which corroborates 
the stresses of in-air refueling of planes in the combat 
zones during the Vietnam War.  The Board has determined that 
statement is credible and is persuasive corroboration of the 
Veteran's account of flying during his temporary duty in 
Thailand.

The Veteran's service personnel records include a February 
1974 evaluation of his performance during his temporary duty 
assignment to Thailand that additionally verifies the 
Veteran's reports of in-flight stressors.  That evaluation 
notes that the Veteran completed over 30 missions, under 
varying situations of severe weather, minimum navigation 
equipment, and aircraft emergencies.  On one occasion, he 
aided other crew members in extinguishing a fuselage fire 
that occurred on a fighter escort mission.  That evaluation 
and the statement written by the Veteran's fellow serviceman 
which corroborate his account of in-flight stressors are 
sufficient to verify the Veteran's reported stressors.

Because the Veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that it is 
at least as likely as not that the evidence of record 
demonstrates that the Veteran's PTSD is due to a verified 
stressor event during his service.  Therefore, the Board 
finds that service connection for PTSD is warranted.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is granted.
REMAND

In light of the grant of service connection for PTSD, and the 
January 2005 Administrative Decision of the Social Security 
Administration granting the veteran disability benefits 
based, in part, on PTSD, the Board finds that it is necessary 
to remand the claim of entitlement to a TDIU rating for RO 
consideration.  If the Board were to consider the TDIU issue 
prior to the RO, it could result in prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for 
eligibility for a TDIU rating.  In the 
event that the percentage criteria for 
a TDIU rating are not met with the 
grant of service connection for PTSD, 
consider whether referral to the 
Director of the Compensation and 
Pension service for consideration on an 
extraschedular basis is warranted.

2.  If a TDIU cannot be granted and 
referral for extraschedular 
consideration is not warranted, 
schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the Veteran's service-connected 
disabilities, both singly and jointly, 
on the Veteran's employability.  The 
examiner should opine as to whether it 
is at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims 
folder and the examination report 
should indicate that review.

3.  Then, review the claim for TDIU.  
If further action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appellant the appropriate time for 
reponse.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


